Citation Nr: 1107441	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  09-35 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy 
of the lower extremities to as secondary to service-connected 
diabetes mellitus. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active duty from November 1968 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Pittsburgh, Pennsylvania, 
Regional Office (RO) of the Department of Veterans Affairs (VA).

A Travel Board hearing was held before the undersigned Veterans 
Law Judge in September 2010.  A transcript of that hearing has 
been associated with the claims file. 

The issue of service connection for tinnitus is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Peripheral neuropathy is reasonably shown to be proximately due 
to or the result of service-connected diabetes mellitus.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for peripheral neuropathy on a 
secondary basis are met.  See 38 U.S.C.A. § 1110, 1116, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2010).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The VCAA is not applicable where further assistance would not aid 
the appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary 
not required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) 
(holding that the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).  In view of the Board's 
favorable decision to grant the claim, further assistance is 
unnecessary to aid the Veteran in substantiating his claim.  

Service Connection Laws and Regulations Generally 

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post- service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 Vet. 
App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of 
in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay evidence" 
in evaluating a claim to disability or death benefits.  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed.Cir.2007).  In fact, competent medical evidence is not 
necessarily required when the determinative issue involves either 
medical etiology or a medical diagnosis. Id. at 1376-77; see also 
Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir. 2006); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted"). 

Under 38 C.F.R. § 3.310(a), service connection may be granted for 
disability that is proximately due to or the result of a service- 
connected disease or injury.  Such permits a grant of service 
connection not only for disability caused by a service-connected 
disability, but for the degree of disability resulting from 
aggravation to a nonservice- connected disability by a service- 
connected disability.  Id.  See also Allen v. Brown, 7 Vet. App. 
439, 448 (1995); 38 C.F.R. § 3.310(b). 

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Factual Backgrounds and Analysis

The Veteran contends that his peripheral neuropathy is secondary 
to his service-connected diabetes mellitus disability.

Service treatment records are negative for complaints of or 
treatment for peripheral neuropathy.  

It has not been contended by the Veteran, nor has it been shown 
by the evidence of record that peripheral neuropathy began in 
service.  Rather, it has been averred that the peripheral 
neuropathy is caused or aggravated by the Veteran's service-
connected diabetes. 

In a May 2004 treatment note, a private neurologist, Dr. S.S. 
indicated that EMG findings were suggestive of peripheral 
neuropathy.  He noted that in view of a history of diabetes, 
these findings could possibly be secondary to diabetes.

In a June 2004 treatment note, Dr. S.S. diagnosed the Veteran 
with diabetic neuropathy.  He noted that he informed the Veteran 
that his left leg was weak because of a combination of factors 
and one being secondary to L5-S1 herniated disc and the other 
because of the diabetic neuropathy involving the femoral nerve.

In a February 2006 treatment note, a private physician, Dr. A.S. 
diagnosed the Veteran with diabetic neuropathy.  He also noted 
the history of a head injury.

In a March 2008 letter, Dr. A.S., indicated that he had treated 
the Veteran since 1999 and that his current peripheral neuropathy 
was "probably secondary" to his diabetes.  The EMG results were 
said to confirm this.

The Veteran underwent a VA examination in July 2008.  The 
examiner noted that the Veteran was diagnosed with diabetes 
mellitus in May 2002.  He also had a motorcycle accident in 1999 
which resulted in a traumatic brain injury.  The examiner also 
noted that private records by the Veteran's primary care 
physician and neurologist diagnosed the Veteran with peripheral 
neuropathy of the lower extremities.  The Veteran also had a 
significant history of spinal stenosis with lumbar debridement in 
2004.  The Veteran reported that all of his symptomatology from 
the motor vehicle accident began resolving in 2002 and 2003 but 
in 2004 his symptomatology began for his peripheral neuropathy as 
he had weakening of the legs.  The examiner indicated that a 2004 
EMG performed for a lumbar spine injury supported involvement of 
bilateral femoral nerves causing involvement of the quadriceps 
muscles and a pain and weakening of the legs starting at the 
femoral muscles and not beginning distal to the extremity as 
would a classical diabetic peripheral neuropathy.  The examiner 
noted that it was therefore less likely than not that the 
Veteran's peripheral neuropathy was related to his service 
connected diabetes.  EMG studies in 2004 reveal a femoral 
neuropathy with associated denervation of both quadriceps muscles 
suggestive of a possible central and peripheral combination to 
include the traumatic brain injury, lumbar stenosis and diabetic 
neuropathy.  The examiner stated again that peripheral neuropathy 
was not as least as likely as not related to a diagnosis of 
diabetes as the Veteran's diabetes was well controlled and in 
fact he was not taking any medications for his diabetes.  The 
diagnosis was severe peripheral neuropathy of his lower 
extremities with femoral neuropathy involving the quadriceps 
muscles.  This was not as least as likely as not related to 
diabetes as prior to his diabetes diagnosis, the Veteran had 
significant lumbar stenosis with disc debridement and was 
involved in a motor vehicle accident.  The examiner concluded 
that the Veteran's traumatic brain injury from the motor vehicle 
accident more than likely related to this condition.

In an October 2008 letter, a private physician, Dr. T.F., 
reported that he had treated the Veteran for a number of years.  
He noted that although the Veteran sustained a traumatic brain 
injury in a motor cycle accident and had significant problems 
with compression of both nerve roots and spinal cord in the past, 
he had received adequate treatment for both of these conditions 
and had improved appropriately.  He had a comorbidity of Type II 
diabetes mellitus with a clear EMG documented neuropathy for 
which his only risk factor was diabetes.  Dr. T.F. opined that 
the Veteran "clearly has diabetic neuropathy independent of his 
head injury or back or spine problems."  It should be considered 
a separate diagnosis as it has been completely documented to be 
as such.

In an August 2010 letter, Dr. A.S. indicated that the Veteran had 
been diagnosed with diabetes 15 years ago.  He also presented 
with diabetic peripheral neuropathy.  He opined that it was very 
likely that the two were associated with each other.

After resolving all reasonable doubt in favor of the Veteran, the 
Board finds service connection for peripheral neuropathy as 
secondary to the Veteran's service-connected diabetes mellitus is 
warranted.  

As noted, there are conflicting medical opinions on the question 
of whether the Veteran's peripheral neuropathy is secondary to 
his service-connected diabetes mellitus.  Multiple private 
physicians's concluded that the Veteran's peripheral neuropathy 
was as likely as not secondary to his diabetes.  However, the 
July 2008 VA examiner concluded that the peripheral neuropathy 
was not as likely as not related to his diabetes mellitus.

The Board may favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995). 

The opinions of Dr. S.S., Dr. A.S. and Dr. T.F. are based on an 
examination of the Veteran's records and an accurate history.  
Additionally, in his October 2008 letter, Dr. T.F. specifically 
addressed the Veteran's traumatic brain injury from a motor 
vehicle accident in relation to his peripheral neuropathy and 
diagnosis of diabetes.  He determined that the Veteran "clearly 
has diabetic neuropathy independent of his head injury or back or 
spine problems."  These private opinions are at least as 
probative as the July 2008 VA examiner's conclusions.  Such 
favorable competent opinion evidence is sufficient to at least 
place the evidence in relative equipoise on the question of 
whether the Veteran's peripheral neuropathy was caused or 
aggravated by his service-connected diabetes mellitus.  

Consequently, the Board finds that July 2008 negative medical 
opinion evidence is of no more probative value than the multiple 
favorable medical nexus opinions of the private physicians.  
These opinions place the evidence in at least equipoise.  
Accordingly, with resolution of reasonable doubt in favor of the 
Veteran, the Board finds that service connection is warranted for 
peripheral neuropathy as secondary to service-connected diabetes.  
38 C.F.R. § 3.102.  Thus, the benefit sought on appeal is granted 
on a secondary basis.  38 C.F.R. § 3.310.


ORDER

Service connection for peripheral neuropathy of the lower 
extremities to as secondary to service-connected diabetes 
mellitus, is granted.


REMAND

VA is obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability or 
signs and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may be 
associated with active service; and the record does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and 
disease or injury in service is low.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

The Veteran contends that his tinnitus disorder was incurred as a 
result of active service with exposure to loud noises when he was 
working at a rock quarry while stationed in Vietnam.

Private audiology consultations have diagnosed the Veteran with 
tinnitus.  However, these consultations do not include any 
opinion regarding the etiology of tinnitus.

The veteran is competent to state when the symptoms of his 
claimed tinnitus occurred.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).

The Veteran's report of in-service noise trauma and continuity of 
symptomatology trigger VA's duty to obtain an examination.  An 
examination is needed to obtain a competent medical opinion as to 
whether current tinnitus is related to service. 

The Board notes that the Veteran has not been afforded a VA 
examination in order to determine the nature and etiology of his 
claimed tinnitus.  The Veteran's records indicate that he has a 
current tinnitus disability.  Thus, the Board finds that the 
evidence indicates that the Veteran's claimed tinnitus disability 
may be associated with service.  McLendon v. Nicholson, supra.  
The Veteran should therefore be examined to determine whether or 
not his tinnitus disability is etiologically related to service. 

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, who 
have treated him for tinnitus.  After the 
Veteran has signed the appropriate 
releases, those records should be obtained 
and associated with the claims folder.  

Appropriate efforts must be made to obtain 
all available VA treatment records.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran is to 
be notified of unsuccessful efforts in this 
regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

2.  The Veteran should be scheduled for a 
VA audiology examination for opinions as to 
whether there is at least a 50 percent 
probability or greater (at least as likely 
as not) that he has tinnitus as a result of 
active service.  The examiner should 
solicit a detailed history of any symptoms 
or treatment during active service and of 
the continuation of any such symptoms after 
service.  Reasons and bases should be 
provided for all conclusions.  If another 
etiology is more likely from the record, 
such as the post-service head injury for 
instance, that should be set out as well.

3.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed with 
consideration of all applicable laws and 
regulations.  If any benefit sought remains 
denied, the Veteran and his representative 
should be furnished a supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


